Motion, insofar as it seeks reargument, denied. Motion, insofar as it seeks leave to appeal to the Court of Appeals, granted and the following question certified: "Was the order of the Supreme Court, as affirmed by this Court, properly made?” [Stevens, P. J., dissents and would deny leave to appeal to the Court of Appeals.] Motion, insofar as it seeks a *533stay, denied without prejudice to an application to the Court of Appeals within 10 days from the date of the order entered hereon. Concur—Stevens, P. J., Markewich, Kupferman, Murphy and Lupiano, JJ.